Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 1 of 10 Page ID
                                #:30004




                     Exhibit 1$
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment



          U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-R-E




                                                                                     Exhibit 1A
                                                     White Decl. ISO Disney's SJ Motion P.0008
 Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 2 of 10 Page ID
                                  #:30005
                                 CONFIDENTIAL

1                   UNITED STATES DISTRICT COURT FOR THE
2                       CENTRAL DISTRICT OF CALIFORNIA
3
4     T.P., et al.,                                )
5                           Plaintiffs,            )
6          vs.                                     ) No. 15-cv-5346-R
7     WALT DISNEY PARKS AND RESORTS )
8     U.S., INC.,                                  )
9                           Defendant.             )
10    ______________________________)
11
12                                 CONFIDENTIAL
13
14               DEPOSITION OF THE CORPORATE REPRESENTATIVE
15            OF WALT DISNEY PARKS AND RESORTS U.S., INC.,
16                                   JENNY SWEETMAN
17                                Irvine, California
18                              Monday, May 8, 2017
19
20    Reported By:
21    CHRISTINE RYBICKI
22    CSR No. 13481
23    Job No. 2608928
24
25    PAGES 1 - 95

                                                                           Page 1

                               Veritext Legal Solutions
                                    866 299-5127
                                                                                Exhibit 1A
                                                White Decl. ISO Disney's SJ Motion P.0009
 Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 3 of 10 Page ID
                                  #:30006
                                 CONFIDENTIAL

1                   UNITED STATES DISTRICT COURT FOR THE
2                      CENTRAL DISTRICT OF CALIFORNIA
3
4     T.P., et al.,                              )
5                          Plaintiffs,           )
6          vs.                                   ) No. 15-cv-5346-R
7     WALT DISNEY PARKS AND RESORTS )
8     U.S., INC.,                                )
9                          Defendant.            )
10    ______________________________)
11
12
13
14               Deposition of THE CORPORATE REPRESENTATIVE
15    OF WALT DISNEY PARKS AND RESORTS U.S., INC., JENNY
16    SWEETMAN, taken on behalf of Plaintiffs, at 4 Park
17    Plaza, Suite 1700, Irvine, California, beginning at
18    2:08 p.m. and ending at 5:07 p.m. on Monday, May 8,
19    2017, before CHRISTINE RYBICKI, Certified Shorthand
20    Reporter No. 13481.
21
22
23
24
25

                                                                           Page 2

                               Veritext Legal Solutions
                                    866 299-5127
                                                                                Exhibit 1A
                                                White Decl. ISO Disney's SJ Motion P.0010
 Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 4 of 10 Page ID
                                 &21),'(17,$/
                                  #:30007

1                                      INDEX
2
3     WITNESS                                                        EXAMINATION
4     JENNY SWEETMAN
5           BY MR. FELDMAN                                                     5, 84
6           BY MR. WHITE                                                             71
7
8                               E X H I B I T S
9     NUMBER                       DESCRIPTION                                 PAGES
10
11    Exhibit 1            Notice of Taking Deposition                                 7
12    Exhibit 2            E-mail dated 7/4/2013                                     24
13    Exhibit 3            E-mail dated 10/8/2013                                    44
      Exhibit 4            Disneyland Resort Disability                              52
14                         Access Service Card dated
15                         12/1/2013-12/4/2013
16    Exhibit 5            E-mail dated 10/6/2013                                    59
17    Exhibit 6            E-mail dated 6/15/2013                                    62
18
19
20                             UNANSWERED QUESTIONS
21                                    PAGE       LINE
22                                     52            9
                                       57            2
23                                     64          13
                                       65          19
24
25

                                                                           Page 4

                               9HULWH[W/HJDO6ROXWLRQV
                                    
                                                                                Exhibit 1A
                                                White Decl. ISO Disney's SJ Motion P.0011
 Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 5 of 10 Page ID
                                 &21),'(17,$/
                                  #:30008

1                 Irvine, California, Monday, May 8, 2017
2                                     2:08 p.m.
3
4                                JENNY SWEETMAN,
5         having been administered an oath, was examined and
6                            testified as follows:
7
8                                   EXAMINATION
9     BY MR. FELDMAN:
10        Q    State your name for the record, please.
11        A    My name is Jenny Sweetman.
12        Q    Okay.    Good afternoon, Ms. Sweetman.                     We've met
13    previously.
14        A    Yes.
15        Q    Ms. Sweetman, how many times have you had your
16    deposition taken?
17        A    I don't remember the exact amount.                      Probably 10
18    to 14 times.      Somewhere in that range.
19        Q    Okay.    And all those depositions have been taken
20    in conjunction with your employment at Disney?
21        A    That's correct.
22        Q    Okay.    All right.       I'm not gonna go over the
23    admonitions for the deposition since you've heard them
24    numerous times.
25        A    Okay.

                                                                           Page 5

                               9HULWH[W/HJDO6ROXWLRQV
                                    
                                                                                Exhibit 1A
                                                White Decl. ISO Disney's SJ Motion P.0012
 Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 6 of 10 Page ID
                                  #:30009
                                 CONFIDENTIAL

1     APPEARANCES:
2
3     For Plaintiffs:
4             DOGALI LAW GROUP
5             BY: ANDY DOGALI (Not Present)
6             101 East Kennedy Boulevard
7             Suite 1100
8             Tampa, Florida            33602
9             (813) 289-0700
10            adogali@dogalilaw.com
11
12            ARIAS, SANGUINETTI, STAHLE & TORRIJOS
13            BY: EUGENE FELDMAN
14            6701 Center Drive West
15            Suite 1400
16            Los Angeles, California                      90045
17            (310) 844-9696
18            eugene@asstlawyers.com
19
20    For Defendants:
21            MCDERMOTT, WILL & EMERY
22            BY: JEREMY WHITE
23            500 North Capital Street, Northwest
24            Washington, DC            20001
              (202) 756-8694
25            jmwhite@mwe.com

                                                                           Page 3

                               Veritext Legal Solutions
                                    866 299-5127
                                                                                Exhibit 1A
                                                White Decl. ISO Disney's SJ Motion P.0013
 Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 7 of 10 Page ID
                                  #:30010
                                 CONFIDENTIAL

1         A   Yes.

2         Q   What other accommodations does Disney provide to

3     guests with cognitive disabilities that goes above and

4     beyond what is legally required?

5         A   We do itinerary planning with the guest.                     So that

6     is basically talking about what other needs they have

7     like quiet areas, do they need special dietary -- is

8     there dietary issues, re-ad's might be part of that

9     conversation as our other disability devices because

10    sometimes they have more than one disability.

11        Q   You mention re-ad's.         Did the plaintiffs here,

12    E.A.P. and P.F.E. use all the re-ad's that were given to

13    them?

14        A   No.     And on some days I think it's this one,

15    P.F.E. I believe they like used one and they didn't use

16    the rest.      They seemed to do a lot on their DAS.                  And

17    they're only here for a limited time, so they're

18    actually getting on quite a few attractions.

19        Q   And you and counsel for plaintiff spoke earlier

20    about an individualized conversation between the guests

21    and the cast member.

22            Do you remember that?

23        A   Yes.

24        Q   Why is it helpful to have that conversation in

25    person as opposed to over the phone?

                                                                          Page 72

                               Veritext Legal Solutions
                                    866 299-5127
                                                                                Exhibit 1A
                                                White Decl. ISO Disney's SJ Motion P.0014
 Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 8 of 10 Page ID
                                  #:30011
                                 CONFIDENTIAL

1     population have on Disney?

2         A     Well, it would decrease our guest satisfaction.

3     I mean, increased wait times is directly correlated with

4     whether or not a guest is happy or not.                   And we work

5     very hard to decrease wait times so that we can improve

6     guest satisfaction, and that's a goal every single day.

7               So when you increase the wait times, you're

8     reducing their satisfaction, which means you're reducing

9     their intent to return, which then hurts our business.

10    It hurts Disneyland as a whole, actually both parks,

11    California Adventure too.

12        Q     What is your understanding -- I'm referring to

13    yourself at this point -- of why Disney replaced the GAC

14    system?

15        A     It was mainly due to the amount of fraud we were

16    having and we were having a lot.              Like this one --

17              MR. FELDMAN:     I'll object to this question as

18    beyond the scope of the deposition.

19              MR. WHITE:     Goes to Disney's defense, topic 13.

20    Go ahead.

21              THE WITNESS:     Okay.     Like this one, Tiffany, I

22    can't remember which family she is, she says she

23    witnessed it herself.        So it was -- it was rampant.                    And

24    we had times where the guests who really need the

25    service weren't getting the service they needed.

                                                                            Page 80

                                 Veritext Legal Solutions
                                      866 299-5127
                                                                                  Exhibit 1A
                                                  White Decl. ISO Disney's SJ Motion P.0015
 Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 9 of 10 Page ID
                                  #:30012
                                 CONFIDENTIAL

1              They would come back and ask for a GAC card to

2     the GAC card so that they wouldn't have to wait so long

3     because the waits were extreme.

4              Pirates of the Caribbean, for instance, would go

5     all the way through the whole land.                 It would have been

6     easier to go in the regular queue.

7              So there was a lot of fraud with it.                 And people

8     that really needed the assistance weren't getting it,

9     and that was something we wanted to work on, we wanted

10    to improve it.      They deserve an opportunity to enjoy the

11    park.

12    BY MR. WHITE:

13        Q    And you also testified earlier that guests will

14    sometimes try the parks without DAS?

15        A    Yes.

16        Q    Do you recall seeing anything like that in

17    relation to these plaintiffs?

18        A    Yeah, I believe it's this one, the -- sorry, I

19    get the two initials mixed up.           So I believe it's

20    E.A.P., often doesn't use --

21        Q    Is this the one that went to Disneyland or Disney

22    World?

23        A    This one went to both parks I believe.                  Let me

24    make sure.      There's one of them that -- which is

25    which -- that visits an awful lot and they have -- they

                                                                          Page 81

                               Veritext Legal Solutions
                                    866 299-5127
                                                                                Exhibit 1A
                                                White Decl. ISO Disney's SJ Motion P.0016
Case 2:15-cv-05346-CJC-E Document 445-7 Filed 10/29/20 Page 10 of 10 Page ID
                                 #:30013




                                                                             Exhibit 1A
                                             White Decl. ISO Disney's SJ Motion P.0017
